   Case 20-21077            Doc 15   Filed 03/01/21 Entered 03/01/21 15:01:12           Desc Main
                                       Document     Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                 )   Chapter 7
                                                       )
Reynaldo Salgado                                       )   CASE NO. 20-21077
                                                       )
                  Debtor.                              )   Honorable Donald R. Cassling
                                                       )
                                                       )   Hearing Date: Tuesday, April 6, 2021
                                                       )                 9:30 a.m.
                                                       )

                    REQUEST FOR HEARING ON MOTION TO DISMISS
                    DEBTOR WITH NOTICE UNDER LOCAL RULE 2002-1

       Please send Notice of Hearing on Dismissal under Rule 2002(a)(4) to the Debtor(s),
Trustee, and all creditors in the above-captioned case:

         Hearing Date:           Tuesday, April 6, 2021

         Hearing Time:           9:30 a.m.

         Courtroom:              Appear by Telephone

         Judge:                  Donald R. Cassling

Pursuant to Local Bankruptcy Rule 1017-2, a motion to dismiss shall be noticed no less than 28
calendar days from the date the motion is filed.

Date: March 1, 2021                     Prepared by:                   Ronald R. Peterson

                                        Movant’s Attorney’s Name: Ronald R. Peterson

                                        Address:                       JENNER & BLOCK LLP
                                                                       353 North Clark Street
                                                                       Chicago, IL 60654-3456

                                        Telephone No.:                 (312) 222-9350
                                        Representing:                  Trustee
   Case 20-21077        Doc 15   Filed 03/01/21 Entered 03/01/21 15:01:12        Desc Main
                                   Document     Page 2 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                          )     Chapter 7
                                                )
Reynaldo Salgado                                )     CASE NO. 20-21077
                                                )
              Debtor.                           )     Honorable Donald R. Cassling
                                                )
                                                )     Hearing Date: Tuesday, April 6, 2021
                                                )                   9:30 a.m.
                                                )

                AMENDED NOTICE OF MOTION TO DISMISS DEBTOR
                   WITH NOTICE UNDER LOCAL RULE 2002-1

      PLEASE TAKE NOTICE that on Tuesday, April 6, 2021, at 9:30 a.m., I will appear before
the Honorable Donald R. Cassling, or any judge sitting in that judge’s place, and present the
motion of TRUSTEE’S MOTION TO DISMISS DEBTOR WITH NOTICE UNDER LOCAL
RULE 2002-1, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
password is 619. The meeting ID and password can also be found on the judge’s page on the
court’s web site.
   Case 20-21077       Doc 15    Filed 03/01/21 Entered 03/01/21 15:01:12            Desc Main
                                   Document     Page 3 of 5



        If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                             RONALD R. PETERSON, not individually
                                             but as Trustee of the Chapter 7 Estate of
                                             Reynaldo Salgado


                                             By:    /s/ Ronald R. Peterson
                                                    Ronald R. Peterson

Ronald R. Peterson (02188473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, IL 60654-3456
Telephone: (312) 222-9350
Facsimile: (312) 840-7381
Email: rpeterson@jenner.com
   Case 20-21077          Doc 15   Filed 03/01/21 Entered 03/01/21 15:01:12        Desc Main
                                     Document     Page 4 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                             )     Chapter 7
                                                   )
Reynaldo Salgado                                   )     CASE NO. 20-21077
                                                   )
                Debtor.                            )     Honorable Donald R. Cassling
                                                   )
                                                   )     Hearing Date: Tuesday, April 6, 2021
                                                   )                   9:30 a.m.
                                                   )

  AMENDED MOTION TO DISMISS DEBTOR WITH NOTICE UNDER LOCAL RULE
                              2002-1

         RONALD R. PETERSON, not individually but as interim chapter 7 trustee (the “Trustee”)

of the estate of Reynaldo Salgado (the “Debtor”), respectfully requests that the Court enter an

order pursuant to Local Rule 2002-1, dismissing the Debtor’s bankruptcy case, and states:

         1.     The first meeting of creditors in this chapter 7 case was scheduled for January 5,

2021.

         2.     The Debtor failed to appear at the first meeting of creditors, and the Trustee

continued the meeting to February 24, 2021.

         3.     The Debtor failed to appear at the continued meeting.

         4.     Cause exists to dismiss the Debtor’s chapter 7 bankruptcy case because of the

Debtor’s failure to attend his first meeting of creditors.     This failure to appear has caused

unreasonable delay in the case.

         WHEREFORE, the Trustee respectfully requests the Court to enter an order:

         A.     Dismissing the Debtor’s chapter 7 case; and
  Case 20-21077      Doc 15     Filed 03/01/21 Entered 03/01/21 15:01:12           Desc Main
                                  Document     Page 5 of 5



      B.     Granting such other and further relief as the Court deems just and equitable.

                                           Respectfully submitted,

                                           RONALD R. PETERSON, not individually
                                           but as Trustee of the Chapter 7 Estate of
                                           Reynaldo Salgado


                                           By:       /s/ Ronald R. Peterson
                                                     Ronald R. Peterson


Ronald R. Peterson (02188473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, IL 60654-3456
Telephone: (312) 222-9350
Facsimile: (312) 840-7381
Email: rpeterson@jenner.com




                                                 2
